—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Meehan, J.), entered November 17, 1998, which, upon a jury verdict in favor of defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff was a passenger in an automobile which was struck in the rear by a vehicle driven by the defendant. The defendant had taken his foot off the brake, and his vehicle rolled five feet forward into the plaintiff’s vehicle. At the close of all of the evidence, the court granted the plaintiff’s motion for judgment as a matter of law on the issue of liability. However, there was no damage to the defendant’s car, and only two indentations on the car in which the plaintiff was a passenger. The plaintiff’s medical expert relied upon the plaintiff’s subjective complaints in concluding that the injuries he allegedly suffered were proximately caused by the accident, and the plaintiff’s credibility was called into serious question during the trial (see, Pedone v B & B Equip. Co., 239 AD2d 397). In light of these facts, the verdict that the plaintiff did not sustain a serious injury as a result of the accident is not against the weight of the evidence (see, Herring v Hayes, 135 AD2d 684; see also, Nicastro v Park, 113 AD2d 129).
The plaintiff’s remaining contentions are without merit. Altman, J. P., Friedmann, Krausman and Feuerstein, JJ., concur.